Citation Nr: 1604220	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2013, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing has been associated with the record.

In July 2010, the Veteran submitted a VA Form 21-22, specifically an Appointment of Veterans Service Organization as Claimant's Representative, naming the Minnesota Department of Veterans Affairs as his representative. The record indicates that the Minnesota Department of Veterans Affairs has assisted the Veteran with his claim by submitting evidence on his behalf. In November 2012, The American Legion submitted a VA Form 646, specifically a Statement of Accredited Representative in Appealed Case, indicating that they did not wish to submit further argument regarding the Veteran's claim. At the March 2013 Board video conference hearing, the Veteran was represented by The American Legion. There is no indication in the record that the appointment of the Minnesota Department of Veterans Affairs has been revoked or withdrawn, and the record does not include a VA Form 21-22 appointing The American Legion as the Veteran's representative. If the Veteran wishes to have The American Legion represent him in this matter, he must submit a VA Form 21-22 naming that organization as his representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed December 1978 rating decision denied service connection for a psychiatric disorder, including schizophrenia, because the evidence did not indicate that the Veteran had an active psychosis manifested to a compensable degree within one year of discharge from service. 

2. Evidence received since the December 1978 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The December 1978 rating decision that denied service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2015).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder has been received; accordingly, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Because the determination below reopens the Veteran's claim for service connection for a psychiatric disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Analysis

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a December 1978 rating decision, VA denied service connection for a psychiatric disorder, referred to as a "nervous disorder." In listing the evidence, the VA evaluators specifically noted that the Veteran had been diagnosed with schizophrenia after service. The evaluators wrote that they were denying the Veteran's claim for service connection because the evidence of record failed to show evidence of an active psychosis manifested to a compensable degree within one year of the Veteran's discharge from service. The Veteran submitted a timely notice of disagreement regarding the December 1978 rating decision and, in January 1979, VA issued a Statement of the Case. The Veteran subsequently did not file a timely Substantive Appeal to the Board and the December 1978 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Reviewing the evidence submitted since the December 1978 decision, in several statements, the Veteran has claimed that he experienced schizophrenia symptoms during service. Recent VA treatment records indicate treatment for schizophrenia. In determining whether newly-submitted evidence is material within the meaning of the law, weighing of the evidence as would be undertaken as to merits of the claim is prohibited. Justus, 3 Vet. App. at 510. This evidence is new, as it was not previously of record at the time of the December 1978 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates a relationship between the Veteran's current schizophrenia and service. Therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression, is reopened; to that extent only, this appeal is granted. 


REMAND

The Veteran receives disability benefits from the Social Security Administration (SSA) due to his claimed psychiatric disorders. The electronic claims file currently contains administrative and medical records obtained from the SSA regarding the Veteran's successful claim for benefits, filed in the mid-2000s. However, the electronic claims file contains evidence indicating that the Veteran was in receipt of SSA disability benefits due to his claimed psychiatric disorder from approximately 1973 to 1995. The electronic claims file does not contain any administrative or medical records from SSA regarding either the decision to grant the Veteran's claim for SSA benefits in 1973 or the subsequent decision to discontinue benefits in 1995. As such records are relevant to the Veteran's claim, an attempt must be made to obtain them. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's psychiatric disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. Obtain from the Social Security Administration (SSA) a copy of any outstanding decision (i.e. the decisions to grant disability benefits due to a psychiatric disorder in approximately 1973 and to terminate such benefits in approximately 1995) regarding the Veteran's claim(s) for SSA benefits, as well as copies of all medical records underlying that determination(s). 

3. After any further development deemed necessary, readjudicate the Veteran's claim. If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


